DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 7 and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Wuhan Star (CN 107403877B, machine translation) teaches a process of forming a film as a part of an OLED display (Abst.) comprising the steps of: providing a display screen substrate having a display area and a non-display area (Abst.; pp. 4-5); forming a gas repellant layer in the non-display region (p. 4); and depositing an inorganic encapsulation structure by ALD in display region (pp. 4-5).  Wuhan Star teaches that the encapsulation layer is deposited on an OLED package and that a plurality of inorganic layers are formed, but fails to teach a first inorganic layer being present prior to depositing the encapsulating layer.  Wuhan Star further teaches forming an additional inorganic layer on the buffer layer via CVD (p. 5), but teaches that the gas repellant layer has been removed at this point (i.e. that the third inorganic layer is not deposited on the gas repellant layer).
Zhang et al. (US 2019/0252641) teaches a process of forming an OLED device with an encapsulation layer (Abst.) and explains that a first inorganic encapsulation layer is formed on the OLED layers via CVD where this first inorganic encapsulation layer is provided with a plurality of grooves that subsequent encapsulation layers will fill in order to ensure that the layers engage with one another and do not misalign (¶¶ 0053-0055, 0076).  Zhang, however, does not fairly teach or suggest that the third inorganic layer can be deposited where it is covering the second inorganic layer and the gas repellant layer.
Thus, none of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712